            Case 1:18-cv-03010-TNM Document 22 Filed 05/26/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
SERVICE EMPLOYEES                                 )
INTERNATIONAL UNION,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                    v.                            )           Civil Action No. 18-3010 (TNM)
                                                  )
UNITED STATES DEPARTMENT OF                       )
HEALTH AND HUMAN SERVICES, et al.,                )
                                                  )
                Defendants.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated April 1, 2020, the parties respectfully file this

Joint Status Report to apprise the Court of their progress toward resolving this FOIA case, in

which Plaintiff has requested records from the U.S. Department of Health and Human Services

(“HHS”) and the Centers for Medicare & Medicaid Services (“CMS”).

       1.       Plaintiff seeks records reflecting communications between certain CMS

employees and private individuals and records reflecting communications involving certain CMS

employees that contain various terms, including terms that relate to Medicaid reassignment and

diversion, related rulemaking, and home care providers.

       2.       The initial search conducted by CMS located approximately 4,341 pages of

potentially responsive records. CMS stated in the parties’ Joint Status Report filed March 12,

2019 that it estimated that it would complete processing and release any non-exempt, responsive

records to Plaintiff by approximately 120 days from the date of that report (i.e., by July 12,

2019). As noted in the parties’ prior joint status reports, CMS later identified the need to

conduct additional automated searches to supplement its initial searches. CMS has completed
            Case 1:18-cv-03010-TNM Document 22 Filed 05/26/20 Page 2 of 3




these additional automated searches, which identified approximately 10,100 potentially

responsive pages (including attachments).

       3.       CMS made its first interim production of records to Plaintiff on April 16, 2019.

For its first interim release, CMS processed 1,951 pages of records. CMS made a second interim

production of records on June 11, 2019, where CMS processed 1,750 pages of records. CMS

made a third interim production of records on July 12, 2019, where CMS processed 626 pages of

records. CMS completed its processing of records captured in its initial search by July 12, 2019,

except for five potentially responsive pages requiring consultation with a separate office within

HHS. After completing that consultation, CMS made a supplemental production consisting of

these pages on July 24, 2019. CMS made a fourth interim production of records on October 15,

2019, where CMS processed 539 pages of records. CMS made a fifth interim production of

records on November 22, 2019, where CMS processed 816 pages of records.

       4.       As previously reported by the parties (see ECF No. 21), CMS has completed its

review of the remaining pages of potentially responsive records captured in its supplemental

automated search. In a letter dated January 10, 2020, CMS informed Plaintiff that the remaining

pages were not responsive to Plaintiff’s request.

       5.       On or around March 4, 2020, Plaintiff requested that CMS’s counsel send it a list

of attachments (to documents previously processed by Defendants). On April 15, 2020, CMS

made a supplemental production of the requested attachments to Plaintiff. Plaintiff is currently

reviewing that production. CMS believes that it has completed its processing of records for

Plaintiff’s FOIA request.

       6.       In light of the above, the parties intend to confer regarding any issues identified

by Plaintiff regarding CMS’s response to Plaintiff’s FOIA request. The parties propose that they



                                                    2
         Case 1:18-cv-03010-TNM Document 22 Filed 05/26/20 Page 3 of 3




file another Joint Status Report by July 27, 2020, to further update the Court on the status of the

parties’ efforts to bring this matter towards an amicable resolution. A proposed order is attached.

Dated May 26, 2020                    Respectfully submitted,
                                      /s/ Hart W. Wood
                                      Hart W. Wood
                                      D.C. Bar No. 1034361

                                      AMERICAN OVERSIGHT
                                      1030 15th Street NW, B255
                                      Washington, DC 20005
                                      (202) 873-1743
                                      hart.wood@americanoversight.org

                                      Counsel for Plaintiff
                                      MICHAEL R. SHERWIN
                                      Acting United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                               By:     /s/ Christopher C. Hair
                                      CHRISTOPHER C. HAIR, PA Bar No. 306656
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2541
                                      christopher.hair@usdoj.gov

                                      Counsel for Defendants




                                                 3
